Citation Nr: 0830567	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-42 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to higher initial ratings for bilateral pes 
planus initially rated as 0 percent disabling prior to July 
24, 2007, and 10 percent disabling on and after that date.

2.  Entitlement to higher initial ratings for eczematous 
dermatitis initially rated as 0 percent disabling prior to 
September 20, 2004, and 10 percent disabling on and after 
that date until January 11, 2005, and 60 percent disabling on 
after that date.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from September 1984 to April 
1988 and October 2001 to July 2003.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions from the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a March 2004 rating action the veteran was granted service 
connection for lumbar strain, hypertension, bilateral pes 
planus, right ankle strain, and bilateral hallux valgus; and 
denied service connection for bilateral knee strain and a 
skin disorder.  In a statement received in May 2004, the 
veteran noted disagreement with the disability evaluations 
that were assigned to the service connected disabilities, as 
well as, the denial of service connection for bilateral knee 
strain and a skin disorder.  

In September 2004 the RO granted service connection for the 
skin disorder.  

A statement of the case (SOC) was issued in September 2004 
which listed the issues regarding the assignment of higher 
disability evaluations for the service connected 
disabilities, as well as, service connection for bilateral 
knee disabilities.  The veteran only perfected an appeal to 
the claim for a higher disability evaluation for bilateral 
pes planus by VA Form 9, Appeal to Board of Veterans Appeals, 
received in September 2004. 

In a statement received by the RO in January 2005, the 
veteran noted disagreement with the disability rating 
assigned to the skin disorder.  In September 2005, the RO 
granted a 10 percent rating for the skin disorder effective 
September 20, 2004, and increased the disability rating to 60 
percent effective January 11, 2005.  A SOC regarding 
entitlement to a higher rating for the skin disorder was 
issued in September 2005.  A VA-9, regarding the skin 
disorder was received in October 2005.  The veteran disagreed 
with the assignment of the effective date assigned for the 
grant of 60 percent for his skin disorder.  The veteran has 
stated that he does not wish to file a claim for an increased 
rating for his skin disorder as he has been granted the 
maximum rating.  He claims that the RO should grant a 60 
percent rating earlier than January 11, 2005.  The veteran 
appealed the initial assignment of the evaluation for the 
service-connected disabilities and, consequently, the Board 
has considered the appropriateness of "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, in reviewing the claim for a higher rating, the 
Board will consider whether a 60 percent rating should have 
been granted at an earlier date.  

In November 2007, the RO denied service connection for the 
post operative residuals of a left intercranial aneurysm and 
special monthly compensation based on aid and attendance.  In 
January 2008, service connection was granted for the post 
operative residuals of left intercranial aneurysm.  During 
the same month, the veteran submitted a statement in support 
of claim in which he referred to the need for aid and 
attendance.  The RO should take the appropriate action 
regarding this claim for special monthly compensation based 
on aid and attendance.


FINDINGS OF FACT

1.  Prior to March 29, 2006, the veteran's bilateral pes 
planus were manifested by pain and discomfort in walking, 
with objective evidence of flattened arches, bunions and 
subtalar pronation.

2.  Since March 29, 2006, the veteran's bilateral pes planus 
have been manifested by flattened arches, bunions, and 
subtalar pronation with an apropulsive gait, which is 
productive of severe impairment.

3.  Prior to September 20, 2004, the veteran's eczematous 
dermatitis was manifested by dry skin and intermittent 
itching; but did not involve at least 5 percent of the 
veteran's body, and did not require systemic therapy.

4.  From September 20, 2004, to January 10, 2005, the 
veteran's eczematous dermatitis was manifested by 
lichenification and hyperpigmentation in the antecubital 
fossa, popliteal fossa, arms, legs, and back, which required 
the use of topical medication; and was not objectively shown 
to involve at least 20-40 percent of the veteran's body or 
require systemic therapy.

5.  On and subsequent to January 11, 2005, there are no 
extraordinary factors productive of an unusual disability 
picture such as to render the application of regular 
schedular standards impractical.  As of this date there was 
evidence of 50 percent body involvement and an increase in 
the severity of the skin disorder.


CONCLUSIONS OF LAW

1.  Beginning March 29, 2006, the schedular criteria for an 
initial 30 percent rating, but no more, for bilateral pes 
planus have been met.  The criteria for an initial 
compensable rating prior to that time have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).

2.  The schedular criteria for an initial evaluation in 
excess of 0 percent for eczematous dermatitis prior to 
September 20, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).

3.  The schedular criteria for an evaluation in excess of 10 
percent for eczematous dermatitis from September 20, 2004, 
until January 10, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).

4.  The schedular or extraschedular criteria for a rating 
higher than 60 percent for eczematous dermatitis since 
January 11, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Letters of September 2003, October 2003, June 2005, 
July 2005, and April 2008 provided pertinent notice and 
development information.  

In considering an increased-compensation claim, section § 
5103(a) requires that the Secretary notify the claimant of 
certain provisions that are needed to substantiate a claim.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
veteran was notified of this decision on April 2008.  

Although the notices were not sent until after the initial 
rating denying the claims, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

During the course of the appeal the RO increased the rating 
for the disabilities at issue.  Even though the RO increased 
the schedular rating for the veteran's disabilities during 
the appeal, the issue of entitlement to a higher rating 
remained on appeal, as the veteran has not indicated his 
desire to withdraw the issues.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record includes statements of the 
veteran, service medical records, private treatment records, 
VA outpatient records, and reports of VA examinations.  

Increased rating generally

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete medial 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating was 
filed until a decision is made.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  See also Fenderson, supra.

As noted above, in regard to the increased rating claim for 
his skin disorder, the veteran has claimed that he should 
have been granted a 60 percent rating prior to the January 
11, 2005 effective date.  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  As such the Board will consider 
whether a rating higher than 60 percent was warranted at any 
time during the appeal period.  

Entitlement to higher ratings for bilateral pes planus 
initially rated as 0 percent disabling prior to July 24, 
2007, and 10 percent disabling on and after that date.

Based on inservice and post service treatment, service 
connection was granted for bilateral pes planus in a March 
2004 rating action at a noncompensable evaluation under 
Diagnostic Code 5276, effective on July 31, 2003.  In an 
August 2007 rating action the disability evaluation was 
increased to 10 percent, effective on July 24, 2007.  

Pes planus is rated utilizing Diagnostic Code 5276 (flatfoot, 
acquired).  38 C.F.R. § 4.71a.  Under Diagnostic Code 5276, a 
non-compensable (zero percent) rating is warranted when there 
is mild disability relieved by built-up shoe or arch support.  
A 10 percent rating is warranted when there is moderate 
disability evidenced by weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, either bilaterally or 
unilaterally.  A 30 percent rating is warranted when there is 
severe bilateral (or 20 percent for severe unilateral) 
disability with objective evidence of marked deformity such 
as pronation or abduction, pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent rating for 
bilateral involvement, is warranted if the disorder is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  

In this case the Board finds that a 30 percent rating is 
warranted beginning in March 2006.  Prior to March 2006, the 
veteran's disability picture more nearly approximated the 
criteria required for a noncompensable rating.  Private 
treatment records dated between 2001 and 2003 noted that the 
veteran was treated for bilateral foot pain and prescribed 
orthotics.  At VA examination in October 2003, there was 
tenderness of the arches, especially at the first metatarsal 
shaft area, bilaterally.  There was no arch on standing.  

However, the examiner noted that there were no calluses, 
bunions, or instability on walking or standing.  On weight-
bearing there was no deviation of the Achilles tendon.  VA 
outpatient record dated in April 2004 noted that there were 
no abnormalities besides the flattened arches.  VA podiatry 
records dated in September 2004 noted bilateral bunions as 
well as mild pronation of the subtalar joint on weight-
bearing, bilaterally.  Significantly, the examiner described 
this as mild and did not indicate that there was inward 
bowing of the tendo achillis.  Furthermore, at VA examination 
in July 2005, again there were no reported calluses, bunions, 
instability on walking or standing, or deviation of the 
Achilles tendon.  As noted, a 10 percent rating requires 
moderate disability evidenced by weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.  Thus, an 
initial compensable rating for the period from July 31, 2003 
to March 28, 2006 is not warranted.

The Board finds, however, that beginning in March 2006 there 
is evidence of severe symptoms to satisfy the requirements 
for a 30 percent rating.  A VA outpatient record dated March 
29, 2006, noted severe pes planus with an apropulsive gait.  
He was prescribed semi-rigid orthotics.  At VA examination in 
July 2007, he complained of pain over the lateral aspect of 
the right foot secondary to chronic pronation.  As noted 
above there is evidence of pain on use, bunions as well as 
subtalar pronation.  Taking into consideration these 
manifestations as well as the VA podiatrist's 
characterization of severe impairment and evidence of an 
apropulsive gait, this approximates the criteria for a 30 
percent rating.  However, there is no evidence of pronounced 
manifestations such as marked pronation, marked inward 
displacement, severe spasm of the tendo Achillis on 
manipulation, or that his disability is not improved by 
orthopedic shoes or appliances.  As such, a 30 percent 
rating, but no more, is granted beginning March 29, 2006.   

Entitlement to higher ratings for eczematous dermatitis 
initially rated as 0 percent disabling prior to September 20, 
2004, and 10 percent disabling on and after that date until 
January 11, 2005, and 60 disabling percent on after that 
date.

Based on in-service treatment, service connection was granted 
for eczematous dermatitis, in the September 2004 rating 
action.  A noncompensable evaluation was assigned, effective 
in July 2003.  In September 2005, the RO increased the rating 
to 10 percent disabling, effective September 20, 2004; and 60 
percent disabling from January 11, 2005.  

The appellant's eczematous dermatitis is rated under 
Diagnostic Code 7806 eczema.  A 60 percent rating is 
warranted for dermatitis or eczema involving more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  If the 
disability involves 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
evaluation is to be assigned.  A 10 percent rating is for 
assignment where at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas is affected, or 
intermittent systemic therapy has been required, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of less than six weeks during the past 12-month 
period.  Where less than 5 percent of the entire body or less 
than 5 percent of exposed areas is affected, and no more than 
topical therapy has been required during the past 12-month 
period, a zero percent rating is appropriate.  Diagnostic 
Code 7806.

In considering the period prior to September 2004, it is not 
shown that his symptoms were no more than slight.  At VA 
examination in October 2003, the veteran reported a history 
of a rash to the chest, arm, and back.  He reported that he 
had itching attacks 2-3 times a month that lasted 2-3 days.  
He also reported that if his condition worsened he received 
steroid injections.  His last steroid injection was in May 
2003 and his last itching skin attack was in August 2003.  
Significantly, however, on examination, there was no 
pathology associated with his skin.  

Moreover, the Board acknowledges the veteran reported 
itching, but the evidence does not show that his skin 
disorder involved at least 5 percent of the veteran's body, 
or required systemic therapy as required under the criteria.  
Consequently a higher evaluation is not warranted for the 
period prior to September 2004.

As noted in September 2005, the RO increased the veteran's 
disability evaluation to 10 percent, effective from September 
20, 2004, until January 11, 2005.  The Board does not find 
that a higher evaluation is warranted during this time 
period.  A VA outpatient record dated September 20, 2004, 
showed that the veteran complained of an itching rash.  
Examination revealed lichenification and hyperpigmentation in 
the antecubital fossa, popliteal fossa, arms, legs, and back.  
He was provided information regarding the treatment and care 
of his skin condition.  He was prescribed Triamcinolone 
cream, Claritin, and Hydroxizine.  

The RO granted a 10 percent rating based on the fact that the 
veteran's disorder required the use of topical cream.  While 
there is evidence of exacerbation of his skin disorder, the 
evidence does not show that it involved 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed area, or that 
systemic therapy was required during the preceding 12-month 
period.  While the veteran has reported that the VA physician 
who conducted the September 2004 examination indicated that 
he would change his assessment and report that the skin 
condition involved more than 50 percent of his body, this has 
not been shown by record.  There is no indication in the 
record that his skin condition involves 50 percent of his 
total body surface until January 2005.   

VA outpatient record dated January 11, 2005, noted 
lichenification and hyperpigmentation in the antecubital 
fossa, popliteal fossa, arms, legs, and back.  The examiner 
noted that this involved 50 percent of his body surface area.  
This is the first finding which demonstrates entitlement to a 
60 percent rating.  An effective date is assigned the date of 
claim or date entitlement arose whichever is later.  In this 
case there is not a basis for a higher schedular rating prior 
to the January 11, 2005, VA examination results.

Since the veteran began receiving the maximum rating 
allowable under Diagnostic Code 7806 for his skin disorder, 
effective in January 11, 2005, the Board considered whether 
an extraschedular rating was warranted.  However, it was not 
shown that his service-connected skin disorder resulted in 
marked interference with employment or required frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b).  




	(CONTINUED ON NEXT PAGE)







ORDER

An increased rating of 30 percent, but no more, for pes 
planus for the period beginning March 29, 2006, is granted, 
subject to the applicable laws and regulations governing the 
payment of monetary benefits.

An initial compensable rating for pes planus prior to March 
29, 2006 is denied.

Entitlement to an initial rating of in excess of 0 percent 
prior to September 20, 2004, 10 percent prior to January 11, 
2005, and 60 percent on after this date, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


